DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a manufacturing method for a narrow border display screen comprising forming a thin film transistor layer on the first glass substrate and the flexible substrate, forming an integrated circuit chip on the thin film transistor layer at an end closer to the bending portion, in combination with all the other claim limitations; claim 6) a display device comprising an array substrate and a color film substrate disposed facing the array substrate, wherein the array substrate comprises a thin film transistor layer disposed on the first glass substrate and the flexible substrate; and an integrated circuit chip disposed on the thin film transistor layer at an end closer to the bending portions, in combination with all the other claim limitations; and claim 11)  a manufacturing method for a narrow border display screen comprising forming a thin film transistor layer on the first glass substrate and the flexible substrate, forming an integrated circuit chip on the thin film transistor layer at an end closer to the bending portion, in combination with all the other claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICHARD H KIM/Primary Examiner, Art Unit 2871